DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	The claims 1,3-12 and 14-22 are pending in the application.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn due to the amendment.
The rejection of claims 1,3-6,8,10-12 and 14-22 under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Ongarora et al. (J. Med. Chem. 2012, 55, 3725-3738), Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233) and Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) and in further view of Zhang et al. (Chem. Commun. 2013, 49, 9570-9572), Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11), Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494), Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10), Mitsuanga et al. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) and Plaetzer et al. (Med. Laser Appl. 2003, 18, 7-19) is maintained.

Drawings/Specification
Since the color petition of 7/11/22 was not granted in the decision of 9/8/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 7/11/22 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove
any language referencing color depiction in the drawings. 

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 7/11/22 is insufficient to overcome the rejection of claims based upon 1,3-6,8,10-12 and 14-22 as set forth in the last Office action because: the applicant asserts that the properties of IR700 are significantly different from those of other phthalocyanine dyes, such as those of Ongarora et al. which exhibit low cytotoxicity. Ongarora is directed to imaging with Zn phthalocyanine dye which is less demanding for specificity as compared to requirements for therapeutic efficacy. They do not present any data to compare specificity of the free dye to the dye conjugated to a targeting peptide or provide sufficient information to suggest whether the targeting specificity of the peptide would be sufficient to kill the intended target cells and also not harm surrounding nontarget healthy cells.
The instant claims are not drawn to the method of killing cells. 
The reference of Ongarora et al. was used to teach that different short peptides can be covalently bound to phthalocyanine agents. The two short EGFR-L1 peptide ligands efficiently target EGFR, can be easily conjugated to various molecules, etc. and provide internalization of the conjugates to a level that is dependent on the degree of EGFR expression.
The reference of Ke et al. was used to teach that short peptides can be covalently bound to phthalocyanine (Pc) agents for enhanced cellular uptake, such as HT29 human colorectal carcinoma and for possible use in photodynamic therapy. 
Pc-EGFR-L1 conjugates efficiently target EGFR overexpressing cells, were readily taken up by all cells/internalized depending on the degree of EGFR expression and was found in the lysosomes, mitochondria and Golgi. 
The reference of Heukers et al. was used to teach of IRDye700DX (PS) for use in cancer therapy wherein it is phototoxic when bound to the cell membrane or after internalization. EGFR targeting nanobodies (NBs) were conjugated to IRDye700DX for intracellular delivery to yield improved potency of PDT. The NBs were conjugated to IRDye700DX via NHS-mediated coupling to lysine amino acid.
It would have been obvious to one of ordinary skill in the art to substitute one EGFR targeting moiety, such as the nanobody of Heukers for another known EGFR targeting moiety, such as a short peptides of Ke or Ongarora that are capable of providing selective cell binding and/or internalization of IRDye700DX conjugates to a desired target cell overexpressing a specific target receptor for the advantage of selective PDT. 
It would have been predictable to one of ordinary skill in the art to choose an appropriate short peptide targeting moiety, such as EGFR-L1 that effectively provides for internalization of the IRDye700DX of Heukers into a tumor cell by selectively targeting overexpressed EGFR. Upon internalization IRDye700DX is capable of cell death via PDT.
Applicant asserts that Ke et al. teaches of phthalocyanine dyes that accumulate in the cytoplasm of cells are used for imaging and not killing cells like the IRDye700DX of the instant application. The zinc (II) phthalocyanine dye is conjugated to a nuclear localization sequence (NLS) which aids in cellular uptake and retention of the zinc (II) phthalocyanine dye, including localization to the nucleus once inside the cell. The Zn phthalocyanine dye exhibits photoinducible cytotoxicity, but unlike IRDye700DX, the cytotoxicity is non-selective. The NLS peptide is not specifically targeted to tumor cells; it does not bind to a target on the surface of tumor cells.
The reference of Ke et al. was used to teach that Pc-EGFR-L1 conjugates efficiently target EGFR overexpressing cells which internalize into cells but was not use to teach of killing of cells with IRDye700DX.
The IR700DyeDx of Heukers is shown to be a PDT agent which is phototoxic after internalization
into cells and therefore, it would have been obvious to one of ordinary skill in the art to choose an acceptable short peptide targeting moiety, such as the EGFR-L1 that provides for internalization of the
IR700DyeDx of Heukers into a tumor cell by targeting overexpressed EGFR. 
The choice of phthalocyanine dye allows for either imaging and/or therapeutic treatment and therefore it would have been predictable to one of ordinary skill in the art to choose a specific phthalocyanine capable of providing the desired result once internalized in the cell, such as IR700DyeDx of Heukers for PDT and the Zn phthalocyanine dye of Ke for imaging. 
Applicant asserts that R700DyeDx requires a targeting molecule to bind or enter a cell, and without cell binding or entry, illumination of the dye does not cause cell killing. The reference of Heukers et al. describes and compares the in vitro phototoxicity induced by a monovalent nanobody-photosensitizer conjugate (approximately 18kDa in size) and a larger biparatopic nanobody-photosensitizer (approximately 36kDa in size) wherein the larger exhibited “significantly more potent “ phototoxicity than the smaller nanobody despite having similar apparent binding affinities. 
The reference of Heukers et al. was used to teach of IRDye700DX (PS) for use in cancer therapy wherein it is phototoxic when bound to the cell membrane or after internalization. EGFR targeting nanobodies (NBs) were conjugated to IRDye700DX for intracellular delivery to yield improved potency of PDT.
The reference of Ke et al. teaches that stated above. 
The reference of Ongarora et al. teaches that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the choice of phthalocyanine, such as IRDye700Dx can provide for effective cell killing upon internalization and it would have been predictable to one of ordinary skill in the art to choose short chain peptide that allows for site specific cell targeting of an overexpressed receptor, such as EGFR for internalization and the advantage of improved potency of PDT.
Applicant asserts that Zhang et al. compared unconjugated Zn phthalocyanine dye to two conjugated with erlotinib and concluded that the free dye was cytotoxic in the presence of light. Based on this lack of differentiation between the conjugated and free dye, this references does not suggest a small molecule can provide sufficient targeting to provide the specificity necessary to be therapeutically effective.
The reference of Zhang et al. was used to teach that phthalocyanine can be conjugated to erlotinib which exhibits high specific affinity to HepG2 cancer cells with high expression of EGFR. 
The IRDye700DX of Heukers is shown to be a PDT agent which is phototoxic after internalization into cells and therefore, it would have been obvious to one of ordinary skill in the art to choose an acceptable small molecule, such as the erlotinib that provides for internalization of the IRDye700DX of Heukers into a tumor cell by targeting overexpressed EGFR. 
It would have been predictable to choose a targeting moiety, such as erlotinib that targets the specific type of cell desired, such an cells with high expression EGFR to deliver a photodynamic agent, such as IRDye700Dx and effectively kill tumor cells via PDT upon internalization within the tumor cells.
Applicant asserts that Plaetzer et al. is a general review of PDT and modes of cell death associated with PDT but it does not describe any dyes conjugated to probes or anything about IRDye700.
The reference of Plaetzer was used to teach that PDT can trigger both modes of cell death, such as apoptosis and necrosis in target cells. 
Applicant asserts that Kovar et al. (2007), Elliott et all, Houston et al. and Kovar et al. (2014) primarily uses conjugates of IRDye800CW which is unrelated to IRDye700DX for imaging cells. IRDye800CW is not a phthalocyanine dye, let alone a silicon phthalocyanine dye like IRDye700DX and does not exhibit cytotoxicity upon excitation.
The references of Kovar et al. (2007), Elliott et all, Houston et al. and Kovar et al. (2014) were not used to teach of IRDye700DX but were used to show that attachment of targeting moieties
can be used interchangeably for site specific targeting of different dyes wherein the type of dye will determine if the dye will be for imaging or PDT.
The reference of Kovar (2014) was used to teach that small molecules and small peptides can be
labeled with fluorochromes. IRDye800CW-EGF can accumulate within a cell while the receptor is returned to the cell surface for additional probe binding. IRDye800CW was also labeled with YC-27 and the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent. 
The reference of Kovar (2007) teaches that IRDye700DX has favorable properties for PDT treatment of cancer and can be labeled with a variety of targeting groups, such as antibodies, small molecules, etc. EFG-labeled fluorochromes target tumor cells due to the overexpression of EFGR. As an example, IRDye800CW-EGF was developed as an applicable dye-conjugate optical agent.
The reference of Elliott teaches of IRDye700DX-carboxylate, IRDye800CW-EGF and IRDye800CW-anti-EGFR affibody.
Therefore, it would have been obvious to one of ordinary skill in the art to bind the YC-27 of Kovar (2014), EGFR targeting moiety of Kovar (2007) or anti-EGFR affibody of Elliott to IRDye700DX to provide an agent that provides the advantage of PDT tumor cell death as the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent and the substitution of the targeting agent bound to the dye predictably alters the function of the dye from merely imaging agent to a therapeutic agent. 
The reference of Houston was used to teach that RDye800CW can be conjugated to both c(KRGDf) and 111In-DTPA-lys.
It would have been obvious to one of ordinary skill in the art to bind the c(KRGDf) and 111In-DTPA-lys to IRDye700DX to provide an agent that provides the advantage of PDT tumor cell death as the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent and the substitution of the targeting agent bound to the dye predictably alters the function of the dye from merely imaging agent to a therapeutic agent.
Applicant asserts that Matsunaga et al. is focused on the use of large molecules conjugated to
IRDye700Dx. 
Matsunaga was used to teach that IRDye700Dx can be used in PIT if the appropriate LED light source is used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,8,10-12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Ongarora et al. (J. Med. Chem. 2012, 55, 3725-3738), Ke et al. (Chem. Eur. J. 2012, 18, 4225-4233) and Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) and in further view of Zhang et al. (Chem. Commun. 2013, 49, 9570-9572), Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11), Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494), Kovar et al. (Prostate Cancer 2014, Article ID 104248, p1-10), Mitsuanga et al. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) and Plaetzer et al. (Med. Laser Appl. 2003, 18, 7-19) as stated in the office action mailed 1/10/22.
Applicant asserts that Heukers does not teach IRDye700DX-peptide conjugates wherein the peptide has a molecular weight of less than 10kDa. The cells contacted with the nanobody-IR700 conjugates undergo cell death by necrosis and not apoptosis. The larger biparatopic nanobody induced significantly more potent PDT.
The reference of Heukers et al. was used to teach of IRDye700DX (PS) for use in cancer therapy wherein it is phototoxic when bound to the cell membrane or after internalization. EGFR targeting nanobodies (NBs) were conjugated to IRDye700DX for intracellular delivery to yield improved potency of PDT. The NBs were conjugated to IRDye700DX via NHS-mediated coupling to lysine amino acid.
The reference of Ongarora et al. was used to teach that different short peptides can be covalently bound to phthalocyanine agents. The two short EGFR-L1 peptide ligands efficiently target EGFR, can be easily conjugated to various molecules, etc. and provide internalization of the conjugates to a level that is dependent on the degree of EGFR expression.
The reference of Ke et al. was used to teach that short peptides can be covalently bound to phthalocyanine (Pc) agents for enhanced cellular uptake, such as HT29 human colorectal carcinoma and for possible use in photodynamic therapy. 
Pc-EGFR-L1 conjugates efficiently target EGFR overexpressing cells, were readily taken up by all cells/internalized depending on the degree of EGFR expression and was found in the lysosomes, mitochondria and Golgi. 
It would have been obvious to one of ordinary skill in the art to substitute one EGFR targeting moiety, such as the nanobody of Heukers for another known EGFR targeting moiety, such as a short peptides of Ke or Ongarora that are capable of providing selective cell binding and/or internalization of IRDye700DX conjugates to a desired target cell overexpressing a specific target receptor for the advantage of selective PDT. 
It would have been predictable to one of ordinary skill in the art to choose an appropriate short peptide targeting moiety, such as EGFR-L1 that effectively provides for internalization of the IRDye700DX of Heukers into a tumor cell by selectively targeting overexpressed EGFR. Upon
internalization IRDye700DX is capable of cell death via PDT.
Applicant asserts that Ongarora et al. teaches EGFR-targeting peptide ligands conjugated to zinc phthalocyanine dyes, used for imaging. Conjugates that exhibit cytotoxicity were specifically disfavored.
The reference of Ongarora et al. was used to teach that different short peptides can be covalently bound to phthalocyanine agents. The two short EGFR-L1 peptide ligands efficiently target EGFR and provide internalization of the conjugates to a level that is dependent on the degree of EGFR expression.
Cytotoxicity is not favored in an imaging agent and but is favored in a phthalocyanine agent, such as IRDye700DX after internalization and upon deliberate administration of light effective for PDT.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize IRDye00DX when PDT is desired and different phthalocyanine agents when imaging is desired. 
Applicant asserts that Ke et al. teaches different zinc(II) phthalocyanine dyes conjugated to a short nuclear localization sequence (NLS) to localize the conjugated into the nucleus once inside a cell. The NLS peptide does not bind to the cell surface of a cancer cell.
The reference of Ke et al. was used to teach that short peptides can be covalently bound to phthalocyanine (Pc) agents for enhanced cellular uptake, such as HT29 human colorectal carcinoma and for possible use in photodynamic therapy. 
Pc-EGFR-L1 conjugates efficiently target EGFR overexpressing cells, were readily taken up by all cells/internalized depending on the degree of EGFR expression and was found in the lysosomes, mitochondria and Golgi. 
Applicant asserts that Zhang et al. teaches a probe of a small molecule growth factor receptor inhibitor and zinc phthalocyanine dyes.
The reference of Zhang et al. was used to teach that phthalocyanine can be conjugated to erlotinib which exhibits high specific affinity to HepG2 cancer cells with high expression of EGFR. 
The IRDye700DX of Heukers is shown to be a PDT agent which is phototoxic after internalization into cells and therefore, it would have been obvious to one of ordinary skill in the art to choose an acceptable small molecule, such as the erlotinib that provides for internalization of the IRDye700DX of Heukers into a tumor cell by targeting overexpressed EGFR. 
It would have been predictable to choose a targeting moiety, such as erlotinib that targets the specific type of cell desired, such an cells with high expression EGFR to deliver a photodynamic agent, such as IRDye700Dx and effectively kill tumor cells via PDT upon internalization within the tumor cells.
Applicant asserts that Kovar et al. (2007) teaches EGF, somatostatin, RGD, or small molecule probes, labeled with NIR fluorochromes such as IRDye800CW as optical imaging probes. Applicant also asserts that IRDye700DX has completely different properties and structures than IRDye800CW, that Kovar et al. (2014) teaches PSMA-targeting small molecule YC-27 conjugated to IRDye800CW for imaging tumors for performing image-guided surgery and Elliott et al. teaches an anti-EGFR affibody for conjugation with IR800CW for imaging.
The reference of Kovar (2014) was used to teach that small molecules and small peptides can be
labeled with fluorochromes. IRDye800CW-EGF can accumulate within a cell while the receptor is returned to the cell surface for additional probe binding. IRDye800CW was also labeled with YC-27 and the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent. 
The reference of Kovar (2007) teaches that IRDye700DX has favorable properties  for PDT treatment of cancer and can be labeled with a variety of targeting groups, such as antibodies, small molecules, etc. EFG-labeled fluorochromes target tumor cells due to the overexpression of EFGR. As an example, IRDye800CW-EGF was developed as an applicable dye-conjugate optical agent.
The reference of Elliott teaches of IRDye700DX-carboxylate, IRDye800CW-EGF and IRDye800CW-anti-EGFR affibody.
Therefore, it would have been obvious to one of ordinary skill in the art to bind the YC-27 of
Kovar (2014), EGFR targeting moiety of Kovar (2007) or anti-EGFR affibody of Elliott to IRDye700DX to provide an agent that provides the advantage of PDT tumor cell death as the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent and the substitution of the targeting agent bound to the dye predictably alters the function of the dye from merely imaging agent to a therapeutic agent. 
Applicant asserts that Houston et al. teaches cyclic peptides labeled with IRDye800 and a radiolabel and uses for imaging.
The reference of Houston was used to teach that RDye800CW can be conjugated to both c(KRGDf) and 111In-DTPA-lys.
It would have been obvious to one of ordinary skill in the art to bind the c(KRGDf) and 111In-DTPA-lys to IRDye700DX to provide an agent that provides the advantage of PDT tumor cell death as the principle for conjugating IRDye800CW to EGF are applicable for any dye-conjugate agent and the substitution of the targeting agent bound to the dye predictably alters the function of the dye from merely imaging agent to a therapeutic agent.
Applicant asserts that Plaetzer et al. does not teach or suggest anything regarding any conjugates at all and is a general review article providing an overview of the modes of cell death induced by PDT which are limited to those caused by unconjugated photosensitizer dyes, and assumes that unconjugated dye is selectively taken up by target cells.
The reference of Plaetzer teaches that dyes localizing in the plasma membrane will cause loss of membrane integrity and therefore favor necrosis compared to dyes localizing in mitochondria, in other organelles or in the cytoplasm. PDT induces apoptosis directly in mitochondria. 
Therefore, it would have been obvious to one of ordinary skill in the art to bind the IRDye700DX of Heukers with a targeting moiety that provides for internalization into a tumor cell so that upon irradiation with appropriate light for PDT the cell death occurs via apoptosis.
Applicant asserts that Mitsuanga et al. teaches a much larger molecule, such as a full-length antibody for targeting and does not mention apoptosis at all. In fact, the panitumumab-IR700 conjugate with PIT results in rapid necrotic cell death. 
The reference of Mitsuanga was not specifically used to teach of the panitumumab antibody bound to IRDye700DX but was used to teach that IRdye700DX conjugates can be used in PIT. 
The panitumumab allows for binding of the conjugate to the tumor cell surface and thus leads to rapid necrotic cell death. 
Therefore, it would have been obvious to one of ordinary skill in the art to bind the IRDye700DX of Heukers with a targeting moiety that provides for internalization into a tumor cell so that upon irradiation with appropriate light for PIT the cell death occurs via apoptosis as Plaetzer teaches that apoptosis occurs within the cell, e.g. in mitochondria, in other organelles or in the cytoplasm.

Conclusion
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618